Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: In ¶2, the term “mange” should be –manage–.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8 and 10 recites the limitation "The method of claim 1".  There is insufficient antecedent basis for this limitation in the claim as there is no claim 1 because it was cancelled.  To expedite prosecution, Examiner assumes Applicant intended to reference dependency to claim 2 instead of claim 1.
Claim 18 refers dependency onto itself, making it indefinite.  To expedite prosecution, Examiner assumes Applicant intended to reference dependency to claim 13 instead of claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pat. No. 8,543,916 to Anderson et al. (hereinafter Anderson).
Per claim 2, Anderson discloses a method (see figures), comprising: 
identifying patterns from cause and effect relationships associated with a state of an infrastructure (fig. 3, items 370 and 380b; col. 35:1-65…management infrastructure 370 can identify relationships in IT processes, such as for diagnostic processes associated with state of IT infrastructure 310a; col. 10:57-col. 11:15…discovery engine queries IT infrastructure to determine relationships and dependencies among users, applications, services and other resources, and discovery engine can synchronize information relating to the relationships and dependencies identified; col. 35:36-65…example where management infrastructure 370 can learn new patterns of activity that represent users performing self-diagnosis by monitoring user client devices 315, for instance if user attempted a predetermined number of system restarts or reboots within a particular time period, sending IM to another user inquiring about problem being experienced, this can be cause and effect relationships identified by management infrastructure that is captured as wave data structures to streamline trouble-ticket remedy process);
deriving an additional relationship from the patterns based at least in part on searching for known relationships of known information (col. 38:23-33…subsequent users, from a first user, that are experiencing similar problems identified by similar wave data structures relative to the first user, can reference the first user wave data structure in remedying the problem, this being an example of deriving additional relationships to other users based on searching for known relationships of known information from other users recorded wave data structures; col. 38:40-46…help desk personnel can derive new policies describing sequences of activity indicative of self-diagnostic operations, the new policies based on the patterns from established wave data structures of previous users performing self-diagnostic operations); and
assigning a resource identifier for a resource to the additional relationship (col. 26:57-col. 27:17…REST interface defines a Uniform Resource Identifier (URI) representing a unique identity for any suitable entity, and may further define relationships between represented identities with hyperlinks that can be selected to access information for related entities, attribute claims, roles, policies, workloads, collaboration spaces and workflow processes…thus workloads/processes such as self-diagnostics of users or new policies created by help desk personnel can be associated with URI).
Per claim 3, Anderson discloses claim 2, further disclosing identifying further includes retaining collaborative interactions occurring within the infrastructure (fig. 3 and col. 33:31-61… the management infrastructure 370 may continually monitor an actual infrastructure model 310a, including any suitable client device 315 in the infrastructure 310, to record time-ordered streams of events within one or more wave data structures that represent the collaborative information technology processes. In particular, the wave data structures may generally capture or otherwise record any suitable conversational interactions that occur between managed entities in the infrastructure 310a, including interactions between various users and physical, virtualized, or other resources…”).
Per claim 4, Anderson discloses claim 3, further disclosing providing an interface for replaying selective ones of the collaborative interactions (col 33:62-col. 34:21…”the time-ordered event stream recorded in the wave data 10 structures may be replayed in a real-time stream that can be referenced during other collaborative interactions that may include similar information technology processes”).
Per claim 5, Anderson discloses claim 2, further disclosing identifying cause relationships in the patterns from logs retained for applications processing within the infrastructure (col. 5:13-37…workload management system stores a history of interactions between requesters, approvers and other entities in service provisioning thread and may further record, log and save traffic and activity between such entities in the service provisioning threads and then system can establish and expose contexts/causes to entities involved in management processes).
Per claim 6, Anderson discloses claim 5, further disclosing identifying further includes identifying effect relationships in the patterns from monitoring and messaging services processing within the infrastructure (col. 34:22-40…wave data structure captures a time-ordered event stream between end user interacting with help desk personnel to resolve a problem, which can include both cause (state of end user’s computer and problem end user is having) and effect (remedy provided by help desk personnel to resolve the problem); col. 25:67-26:29 and 37:51-38:3…collaborative messaging services can have content monitored and recorded to identify patterns).
Per claim 7, Anderson discloses claim 2, further disclosing deriving further includes deriving the additional relationship from events captured in the infrastructure that are associated with the patterns (col. 34:22+…wave data structure captures time-ordered event stream that can be used to identify relationships with similar wave data structures to resolve problems).
Per claim 8, Anderson discloses claim 2, further disclosing assigning further includes obtaining settings for the resource based on the resource identifier (col. 26:57-col. 27:17…REST interface defines a Uniform Resource Identifier (URI) representing a unique identity for any suitable entity, and may further define relationships between represented identities with hyperlinks that can be selected to access information for related entities; col. 14:60-15:12…configuration management database has information for the configuration and configuration histories of each resource managed in the IT infrastructure 110).
Per claim 9, Anderson discloses claim 8, further disclosing obtaining further includes configuring the resource with the settings (col. 32:35-59…example of configuring/tuning a virtual machine back to a previous historically stable state).
Per claim 10, Anderson discloses claim 2, further disclosing assigning further includes identifying causes and effects associated with resource based on the additional relationship (col. 34:22-40…wave data structure captures a time-ordered event stream between end user interacting with help desk personnel to resolve a problem, which can include both cause (problem with end user’s computer resource) and effect (remedy provided by help desk personnel to resolve the problem) that can help other users similar identified wave data structures).
Per claim 11, Anderson discloses claim 10, further disclosing identifying further includes modifying the resource addressing at least some of the causes and effects (col. 34:22-40…modifying end user resource to fix a problem; col. 35:14-35…wave data structure may be analyzed to restore a prior state of the infrastructure model 310b, e.g., modifying resources back to a prior configuration, in response to management infrastructure determining that the actual infrastructure model 310a has drifted from the planned model 310b).
Per claim 12, Anderson discloses a method, comprising: 
logging information for interactions of resources within an infrastructure capturing additional information based on monitoring on-going interactions between the resources within the infrastructure (col. 5:13-37…workload management system stores a history of interactions between requesters, approvers and other entities in service provisioning thread and may further record, log and save traffic and activity between such entities in the service provisioning threads and then system can establish and expose contexts/causes to entities involved in management processes); 
associating events raised within the infrastructure for the interactions and the on-going interactions (col. 33:30+…recording time-ordered stream of events including interaction data and collaborative IT processes within one or more wave data structures, the wave data structures representing associated events);
deriving patterns that identify relationships between the resources based on the information, additional information, and the events (col. 34:22-40…wave data structure capturing time-ordered event streams between end user interacting with help desk personnel used to identify include cause (state of end user’s computer and problem end user is having) and effect (remedy provided by help desk personnel to resolve the problem) relationships; col. 25:67-26:29 and 37:51-38:3…collaborative messaging services can have content monitored and recorded to identify patterns and relationships);
identifying a particular pattern that is a known problem with a particular resource from the patterns (col. 38:23-33…subsequent users, from a first user, that are experiencing similar problems identified by similar wave data structures relative to the first user, can reference/associate the first user wave data structure of the known problem in for remedy; col. 38:40-46…help desk personnel can derive new policies describing sequences of activity indicative of self-diagnostic operations, the new policies based on the patterns from established wave data structures of previous users performing self-diagnostic operations); and
processing one or more actions resolving the known problem with the particular resource (col. 34:22-40…action made to end user resource to fix the problem based on correlations of problem and solution of other users having similar issue; col. 35:14-35…wave data structure may be analyzed to restore a prior state of the infrastructure model 310b, e.g., modifying resources back to a prior configuration, in response to management infrastructure determining that the actual infrastructure model 310a has drifted from the planned model 310b).
Per claim 13, Anderson discloses claim 12, further disclosing providing an interface for inspecting each of the relationships (col. 26:57-col. 27:17…REST application interface); presenting details for a particular relationship when a particular link representing the particular relationship is activated from within the interface (col. 26:57-col. 27:17…REST application interface implemented in web-based environment, defining a Uniform Resource Identifier (URI) representing a unique identity for any suitable entity, and may further define relationships between represented identities with hyperlinks that can be selected to access information for related entities).
Per claim 14, Anderson discloses claim 13, further disclosing providing further includes providing the interface as a Representational State Transfer (REST) interface (col. 26:57+).
Per claim 15, Anderson discloses claim 13, further disclosing providing further includes presenting an ecosystem for the infrastructure that can be navigated for inspection of each resource and each relationship between multiple ones of the resources (col. 27:2-16…“REST interface 160 may provide an interface to a data ecosystem that can be navigated in a web-based environment...”).
Per claim 16, Anderson discloses claim 15, further disclosing presenting unique identifiers for each resource and each relationship within the interface (col. 26:57-col. 27:17…REST interface defines a Uniform Resource Identifier (URI) representing a unique identity for any suitable entity, and may further define relationships between represented identities).
Per claim 17, Anderson discloses claim 13, further disclosing visually replaying particular interactions associated with the particular pattern within the interface and presenting particular information, particular additional information, and particular events during the replaying (col. 34:8-21…time-ordered event stream recorded in the wave data structures may be replayed in a real-time stream that can be referenced, e.g., real-time video stream can visually replay wave data structures).
Per claim 18, Anderson discloses claim 13, further disclosing visually representing an evolution of an event stream associated with the particular events within the interface (col. 33:52-61…”wave data structure may be continually recorded in a time-ordered event stream, which may subsequently be played back to visualize an evolution of the event stream recorded in the wave data structure”).
Per claim 19, Anderson discloses a system (see figures), comprising:
at least one processor (col. 39:11-18…processor); and 
executable instructions that execute on the at least one processor (col. 39:11-18…instructions);
wherein the executable instructions configured to:
model interactions of an infrastructure that comprises resources as relationships between the resources (fig. 3, items 310a-b…Infrastructure Modeling);
identify a problem with at least one resource and at least one relationship based on at least one interaction (fig. 3, items 370 and 380b; col. 35:1-65…management infrastructure 370 can identify relationships in IT processes, such as for diagnostic processes associated with state of IT infrastructure 310a; col. 10:57-col. 11:15…discovery engine queries IT infrastructure to determine relationships and dependencies among users, applications, services and other resources, and discovery engine can synchronize information relating to the relationships and dependencies identified; col. 35:36-65…example where management infrastructure 370 can learn new patterns of activity that represent users performing self-diagnosis of a problem by monitoring user client devices 315, for instance if user attempted a predetermined number of system restarts or reboots within a particular time period, sending IM to another user inquiring about problem being experienced, this can be cause and effect relationships identified by management infrastructure that is captured as wave data structures to streamline trouble-ticket remedy process);
resolve the problem (col. 34:22-40…action made to end user resource to fix the problem based on correlations of problem and solution of other users having similar issue; col. 35:14-35…wave data structure may be analyzed to restore a prior state of the infrastructure model 310b, e.g., modifying resources back to a prior configuration, in response to management infrastructure determining that the actual infrastructure model 310a has drifted from the planned model 310b); and
provide an interface (col. 26:57-col. 27:17…REST application interface implemented in web-based environment, defining a Uniform Resource Identifier (URI) representing a unique identity for any suitable entity, and may further define relationships between represented identities with hyperlinks that can be selected to access information for related entities) to interactively navigate (col. 27:2-16…“REST interface 160 may provide an interface to a data ecosystem that can be navigated in a web-based environment...”) and to visualize the interactions, the resources, and the relationships (col. 33:52-61…”wave data structure may be continually recorded in a time-ordered event stream, which may subsequently be played back to visualize an evolution of the event stream recorded in the wave data structure”).
Per claim 20, Anderson discloses claim 19, further disclosing the executable instructions are further configured to capture information and events associated with the interactions (col. 5:13-37…workload management system stores a history of interactions between requesters, approvers and other entities in service provisioning thread and may further record, log and save traffic and activity between such entities in the service provisioning threads).
Per claim 21, Anderson discloses claim 19, further disclosing the executable instructions are further configured to visually replay select ones of the interactions within the interface from the information and the events (col. 34:8-21…time-ordered event stream recorded in the wave data structures may be replayed in a real-time stream that can be referenced, e.g., real-time video stream can visually replay wave data structures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125